Citation Nr: 0934969	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  99-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to December 1976 and from January 1981 to October 
1997.  This matter was originally before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A hearing before a Decision 
Review Officer was held in October 1999.  The Veteran's 
claims files are now in the jurisdiction of the Pittsburgh, 
Pennsylvania RO.  In January 2006 the Board issued a decision 
which (in pertinent part) denied service connection for a 
left shoulder disability.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Ultimately, in an August 2008 memorandum decision, 
the Court vacated the Board's January 2006 decision with 
respect to the issue at hand and remanded the matter for 
readjudication.

It appears that the Veteran has moved to Florida (see, most 
recently, statement received from the Veteran in July 2009).  
Thus, it appears that jurisdiction should reside with the RO 
in that state.

(The issues of entitlement to an effective date earlier than 
August 26, 2004, for a 30 percent rating for a allergic 
rhinitis with asthma and history of upper respiratory 
infections and whether a decision of the Board on January 9, 
2006, that denied service connection for a left shoulder 
disability, cardiomegaly and residuals of hand and knuckle 
injuries should be revised or reversed on the basis of clear 
and unmistakable error are the subjects of a separate 
decision and separate ruling on a motion by the Board.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.




REMAND

The Veteran claims that he has a left shoulder disability 
related to his military service.  In the Court's August 2008 
memorandum decision, it was stated that remand was indicated 
for VA to obtain a medical opinion pursuant to 38 U.S.C.A. 
§ 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(in disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).

The Veteran's service treatment records (STRs) note 
occasional complaints of shoulder pain.  Right shoulder 
disability and neck disability were diagnosed on several 
occasions; however, STRs (including a June 1997 retirement 
examination report) are silent for any findings related to a 
left shoulder disability.  Postservice medical evidence 
includes reports of X-rays in conjunction with a February 
1999 VA examination that revealed some glenohumeral 
degenerative changes.  The VA examiner opined that the 
Veteran had some tendonitis in the rotator cuff bilaterally.  
An April 2002 VA examination report notes the Veteran's 
complaints of problems with his left shoulder and findings of 
some restrictions of shoulder motion.  In June 1998, the 
Veteran submitted a letter from his Army supervisor stating 
that the Veteran had frequent rotator cuff pain in service 
and that "the shoulder injuries were directly related to 
straining his shoulders while performing military airborne 
duties."  Under the "low threshold" standard of McLendon, 
supra, an additional examination to determine if there is a 
nexus between a left shoulder disability and the Veteran's 
complaints of shoulder pain in service is necessary.

Additionally, in various statements (most recently one 
received in July 2009), the Veteran alleged that his medical 
records are incomplete and provided several VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for various private 
physicians and medical facilities.  It is unclear whether any 
outstanding records pertain to the Veteran's left shoulder 
disability, or to the numerous other disabilities regarding 
which he has a pending claim.  On remand, to ensure that all 
outstanding records are secured, the Veteran should be asked 
to identify any additional treatment he has received for his 
left shoulder disability, and to provide authorizations for 
outstanding private records of such treatment to be released 
to VA.  In this regard, he is advised that the consequence of 
a failure to respond, within 1 year of the date of the 
request, to a request for evidence (specifically including in 
this case the authorization forms for private records) sought 
in connection with his claim would be that his claim would be 
considered abandoned pursuant to 38 C.F.R. § 3.158(a).

Finally, with respect to the claim at hand, the Veteran did 
not receive any notice regarding disability ratings or the 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  The RO will have the opportunity to correct 
such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for a 
left shoulder disability, the RO should 
provide the Veteran notice regarding the 
rating of such disability and effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should send the Veteran a 
letter asking him to identify all sources 
of treatment or evaluation he has 
received for a left shoulder disability 
since service, and to provide any 
releases necessary to obtain private 
records of such treatment or evaluation 
(i.e., records not already associated 
with the claims file).  In this regard, 
the Veteran should be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  If 
he responds, the RO should secure for the 
claims file copies of all records of the 
Veteran's treatment.  If such records are 
not available, the Veteran should be so 
notified. 

3.  Thereafter, the RO should arrange for 
the Veteran to be examined by a VA 
examiner with the appropriate expertise 
to ascertain the likely etiology of any 
current left shoulder disability.  The 
Veteran's claims folder (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion 
responding to the following:

Is it at least as likely as not (i.e., a 
50 percent or better probability) that 
the Veteran's current left shoulder 
disability had its onset in, or is 
otherwise related to, his military 
service, to include complaints of 
shoulder pain noted therein?

The examiner must explain the rationale 
for the opinion.  

4.  The RO should then re-adjudicate the 
claim of service connection for a left 
shoulder disability.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

